Citation Nr: 0216774	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a stomach disorder, 
secondary to medication for service-connected atrial 
fibrillation. 


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to August 1990. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 2001.  This matter was 
originally on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska. 


FINDING OF FACT

A current stomach disorder was not caused by medication for 
the veteran's service-connected atrial fibrillation.


CONCLUSION OF LAW

A stomach disorder is not proximately due to or the result of 
medication for service-connected atrial fibrillation.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West Supp. 2002); 38 
C.F.R. §§ 3.159, 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Post-Board Remand 

Pursuant to the Board's October 2001 Remand, the RO asked the 
veteran to identify the VA medical facility at which he 
underwent an esophagogastroduodenoscopy. VA outpatient 
treatment records show that a copy of the report on the 
procedure has been associated with the claims file.  The RO 
also arranged for the veteran to be examined by a specialist 
in gastroenterology.  A preliminary review of the report on 
the examination indicates that the specialist complied in the 
Remand.  Lastly, the RO reviewed the veteran's claim and 
issued a Supplemental Statement of the Case (SSOC) in June 
2002 and confirmed its prior denial.  By a letter dated in 
June 2002, the RO gave the veteran the opportunity to make 
any comment desired within 60 days, concerning the SSOC.  
Based on the foregoing actions, the RO complied with the 
Remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  


The Veterans Claim Assistance Act of 2000

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002).  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  As indicated above, the 
veteran received a copy of the June 2002 SSOC.  Additionally, 
in correspondence dated in November 2001 and December 2001, 
the RO informed the veteran of what he could do to help with 
his claim, when and where to send the information or 
evidence, what information or evidence was needed from him, 
and what the evidence must show to establish entitlement for 
service-connected compensation benefits.  In correspondence 
dated in March 2002 and April 2002, the RO also updated the 
veteran as to the status of his claim-including what 
information the RO had received.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
In addition to providing the veteran with an examination by a 
specialist, the RO obtained VA outpatient treatment records.  
The RO had already retrieved the veteran's service medical 
records prior to the Board's Remand.  The veteran was also 
afforded a hearing before the undersigned Member of the Board 
in May 2001.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board concludes 
that the duties to notify and assist have been satisfied, and 
the Board will proceed with appellate review.  


Service Connection for a Stomach Disorder 

The veteran contends that medications (Atenolol and 
Flecainide) he took for his service-connected atrial 
fibrillation disorder caused chronic stomach problems that 
remained even after discontinued use of the medications.  The 
veteran's symptomatic complaints include gastric reflux, 
vomiting, upset stomach, stomach gas, and stomach pain.  

The service medical records show that the onset of the 
veteran's atrial fibrillation is first documented in June 
1989.  Prior to June 1989, the records are notable for 
complaints of nausea and vomiting and assessments of viral 
syndrome, viral gastritis, and abdominal pain of unknown 
etiology.  After June 1989, the records show that the veteran 
was treated with Verapamil and Digoxin for his atrial 
fibrillation.  A February 1990 record noted that the veteran 
was also being treated with Atenolol.  The veteran was 
hospitalized in February and March of 1990 to rule out 
Digoxin toxicity after the veteran reported that he had been 
chronically nauseated during the last month.  The discharge 
diagnosis was nausea and dizziness secondary to Digoxin.  The 
examiner noted that it was doubtful whether or not the 
Digoxin contributed to his symptoms, yet the veteran felt 
considerably better when the Digoxin was discontinued.  A 
March 1990 record noted that the veteran reported that he 
felt back to normal and that he had had no nausea or light-
headedness since the Digoxin medication was discontinued.  
The examiner noted nausea and dizziness secondary to Digoxin 
was now resolved.  Significantly, continued use of Atenolal 
was also noted and a May 1990 record noted that the veteran 
remained on Atenolal.  Thus, the veteran's complaints during 
this period appear to be attributable to his use of Digoxin.    

VA treatment records dated from May 1991 to May 1998 show 
sporadic complaints of nausea, vomiting, or upset stomach in 
June 1991, June 1993, December 1993, February 1994, March 
1994.  VA records dated in September, November, and December 
of 1994 noted continued use of Verapamil.  According to a 
January 1995 record, the veteran reported that after service, 
a private physician placed him on Verapamil and he noted his 
history of Digoxin toxicity.  A VA inpatient treatment record 
shows that the veteran was hospitalized in May 1995 for a 
number of complaints-including nausea and vomiting.  A 
January 1997 record noted discontinued use of Verapamil and 
switch to Atenolol for a reason not relevant here.  
A VA treatment record dated in February 1997 noted continued 
use of Atenolol.  The veteran reported that he had no 
problems.  A September 1997 noted continued use of Atenolol.  
VA inpatient treatment records show that the veteran was 
hospitalized in January 1998 for onset of palpitations with 
shortness of breath at rest.  A review of systems was 
negative for nausea, vomiting, diarrhea, etc.  The veteran 
was started on Cardizem and then Flecainide.  A couple days 
later the veteran complained of some nausea, vomiting, and 
diarrhea.  It was noted that the Augmentin was stopped and 
that he was switched to Bactrim; subsequently the diarrhea 
resolved.  He was discharged as he was well and discharge 
medications were Atenolol, Flecainide, Setraline, and 
Bactrium.  VA records dated in February, March, and April of 
1998 all noted continued use of Atenolol and Flecainide, but 
all were negative for complaints referable to the 
medications.  The April 1998 record noted that the veteran 
had vomited for the past three days, but he also indicated 
that he had had the flu for a week.  

At a July 1999 VA examination, the veteran reported that he 
noticed abdominal discomfort, vomiting, and hemoptysis, after 
he started use of Flecainide in March 1998.  He stated that 
he stopped use of Flecainide in August 1998, and then shortly 
thereafter, stopped use of Atenolol because his symptoms did 
not improve.  He indicated that he had not taken any of those 
medications since that time, and that he still experienced 
symptoms of vomiting every other day, but lately no 
hemoptysis or melena.  The examiner diagnosed the veteran 
with probable gastroesophageal reflux disease versus 
gallbladder disease and vomiting, nausea, and abdominal 
discomfort related to medications the veteran took last year.  
The examiner opined that the etiology of the veteran's 
stomach problems might be due to the use of the above 
mentioned medications in his past.  The examiner added that 
the veteran could also have problems with his gallbladder and 
stomach in the form of gastroesophageal reflux disease, 
peptic ulcer disease, and/or gallbladder disease.  Thus, this 
examiner merely opines a possible relationship between 
medication the veteran took for the service-connected atrial 
fibrillation and his stomach problems.  Service connection 
may not be based on a resort to speculation or even remote 
possibility.  38 C.F.R.   § 3.102.  See Bloom v. West, 12 
vet. App. 185, 186-87 (1999) (treating physician's opinion 
that the veteran's time as a prisoner of war could have  
precipitated the initial development of his lung condition 
found too speculative) (emphasis added); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (providing that physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative) (emphasis added). 
Furthermore, the examiner did not provide diagnostic and 
supporting clinical data or a rationale.
 
The veteran presented testimony before the undersigned Member 
in May 2001 that was similar to statements the veteran made 
at the August 2000 VA examination.  The report on the 
examination shows that the veteran denied any 
gastrointestinal symptoms or problems prior to his start of 
use of Flecainide and Atenolol sometime around January 1998.  
He related that he immediately developed nausea and vomiting 
that would occur about ten to fifteen minutes after taking 
the medications. After stopping the medications several 
months later, he reported that he developed some reflux 
symptoms with substernal burning that would occur after 
eating.  He also reported that he was put on an antacid 
medication around April 2000, and that medication eliminated 
the symptoms.  He also indicated that he was apparently back 
on Atenolol for hypertension.  The diagnoses were nausea and 
vomiting probably due to Flecainide and symptoms of 
substernal burning and pyrosis consistent with 
gastroesophageal reflux.  The examiner commented that he 
thought the nausea and vomiting were related to the 
Flecainide as the symptoms started with its use and ended 
with its discontinuance.  The examiner added that the 
complained of symptoms were known side effects of Flecainide.  
With regard to the reflux like symptoms, however, the 
examiner noted that he could not determine a mechanism 
whereby a persistent reflux symptom would have been caused by 
use of the Flecainide in the past.  Lastly, the examiner 
noted that other than a hospitalization for Digoxin toxicity, 
he was not aware of any nonservice-connected stomach or 
gastrointestinal disorder.  VA treatment records show that an 
esophagogastroduodenoscopy conducted in February 2001 was 
normal.  

The veteran underwent an examination by a specialist in March 
2002.  The specialist opined that overall, it was most likely 
that the veteran had irritable bowel syndrome with 
gastroesophageal reflux and had antibiotic related diarrhea 
during his admission in 1998.  The specialist opined that it 
was extremely unlikely that there was any persistent 
symptomatology in relation to Flecainide taken three years 
ago.  The specialist noted that the gastrointestinal symptoms 
related to this drug should have resolved immediately on 
cessation of the drug.   In an addendum, the specialist 
reported that the veteran had mild chronic diarrhea, 
gastroesophageal reflux with typical symptoms and typical 
findings on upper gastrointestinal series, and intermittent 
nausea and vomiting.  The specialist noted that the veteran 
had related the foregoing to his encounter with Flecainide in 
1998, but she maintained that the chart review and her 
assessment did not support his position.  The specialist 
noted that the veteran had a chronic gastrointestinal 
disorder, but opined that it was less likely that the 
veteran's ingestion of Flecainide caused or aggravated his 
disorder.  The specialist added that it was extremely 
unlikely that Flecainide was related to his chronic 
gastrointestinal disorder.  She reasoned that prolonged side 
effects of some three to four years duration from this drug 
had not been previously reported and that the patient had 
other reasons to have his symptoms.  In regard to the 
veteran's upper gastrointestinal tract symptoms, the 
specialist noted that he had chronic gastroesophageal reflux, 
which was considered an idiopathic disorder.  

The evidence shows that the veteran's current stomach 
disorder manifested by mild chronic diarrhea, a chronic 
gastrointestinal disorder, and a chronic gastroesophageal 
reflux, is not proximately due to or the result of the 
veteran's past ingestion of medication for his atrial 
fibrillation.  Accordingly, service connection is not 
warranted on a secondary basis.  38 C.F.R. § 3.310(a) (2002).  
As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).   


ORDER

Service connection for a stomach disorder, secondary to 
medication for service-connected atrial fibrillation is 
denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

